Citation Nr: 1018928	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  00-21 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1965.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied 
entitlement to a rating in excess of 20 percent for 
hypertension.  

In October 2003, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of the hearing is of record.

The Board previously remanded the case for further action by 
the originating agency in May 2004 and October 2005.  The 
Board then denied the claim for an increased rating for 
hypertension in an August 2008 decision.  The Veteran 
appealed this denial to the Court of Appeals for Veterans 
Claims (Court).   In November 2009, the Court granted a Joint 
Motion for Remand filed by the parties, which requested that 
the August 2008 Board decision be vacated and remanded.  The 
appeal has returned to the Board for further appellate 
action.

The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for a 
psychiatric disorder, to include anxiety neurosis, and right 
wrist carpal tunnel syndrome, as well as a claim for an 
increased rating for a residual scar of the left wrist, have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

In accordance with the October 2009 Joint Motion for Remand, 
the claim must be remanded.  In the motion, the parties 
agreed that the July 2007 VA examination relied on by the 
Board in its August 2008 decision was inadequate for rating 
purposes.  Specifically, the July 2007 VA examination 
contained inconsistent findings and did not adequately 
discuss the Veteran's medical history and current level of 
disability, including past findings of atrial fibrillation, 
left atrial enlargement, left ventricular wall thickening, 
and left ventricular hypertrophy. 

In addition, the Joint Motion found that the Board should 
have considered whether symptoms of myocardial damage were 
associated with the Veteran's hypertension.  The Joint Motion 
specifically referenced a section of the VA Adjudication and 
Procedure Manuel which provides that service connection 
should be granted for arteriosclerotic manifestations of 
service-connected hypertension.  See M21-1MR, Part III, 
subpart IV, 4.E.20 (f). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to evaluate his 
hypertension.  The claims file must be 
made available to and be reviewed by 
the examiner in 
conjunction with the examination.  The 
examiner's report should set forth in 
detail the Veteran's past medical 
history regarding hypertension and all 
pertinent current complaints, clinical 
findings, and diagnoses.  An 
electrocardiogram and echocardiogram 
should be performed. 

The report should address the Veteran's 
prior medical history of atrial 
fibrillation, left ventricular 
hypertrophy, borderline left atrial 
enlargement, and left ventricular wall 
thickening.  The examiner should 
determine whether it is at least as 
likely as not (50 percent or better 
probability) that such pathology is 
evidence of arteriosclerotic heart 
disease, including myocardial damage. 

All opinions should be supported by 
adequate rationale.  

2.  Readjudicate the claim with 
consideration of all evidence.  
Readjudication should also include 
consideration of whether the Veteran's 
hypertension has demonstrated myocardial 
damage or any other arteriosclerotic 
manifestations in accordance with the VA 
Adjudication Manual provisions M21-1MR, 
Part III, subpart IV, 4.E.20 (f).  If the 
claim remains denied, another SSOC should 
be issued before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



